Smith, J.,
delivered the opinion of the court.
The court committed no error in sustaining the demurrer to the affidavit. The letter on its face contained no threat, within the meaning of section 1377 of the Code.
It is contended, however, by counsel for the state, that the letter, construed in the light of certain evidence, which would have been introduced on the trial, did contain a threat within the meaning of this section. All this may be true, and still the situation is not altered; for the affidavit contained no allegation submitting any such construction of the letter to the court. In passing on the demurrer, the court is confined to, and cannot take into consideration matters aliunde the record.

Affirmed.